Case 1:19-cv-03377-LAP Document 296 Filed 05/04/21 Page1of1
Case 1:19-cv-03377-LAP Document 295 Filed 05/03/21 Page 1 of 1

Todd&Weld.p

Christian G. Kiely
E-mail: ckiely@toddweid.com

May 3, 2021
VIA_ECE
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Peari Street
New York, NY 10007-1312

Re:  Giuffre v. Dershowitz, Case No.; 19-ey-03377-LAP
Request to File Under Seal

Dear Judge Preska:

Pursuant to Rule [1.A of Your Honor’s Individual Practices, Professor Alan Dershowitz
(“Professor Dershowitz’) respectfully requests leave to file under seal (with a redacted version filed to
the public docket) his Motion to Compel the Production of Certain Attorney-Client Communications on
the Basis of Waiver, or, in the Alternative, Request for Zolin Examination. “As grounds therefore,
Professor Dershowitz states that the Memorandum references and attaches discovery materials which
have been designated confidential by Plaintiff and by non-parties under protective orders entered in this
action. Professor Dershowitz makes this request without prejudice to his right to later challenge the
propriety of some or all of those confidentiality designations.

 

 

 

Respectfully submitted,

is! Christian G. Kiely
Christian G. Kiely

cc! All counsel of record, via email

Doane Ye mitloraky
leigratid bonfidouta
Dio alive (

     

 

 

5/ul2| corners &. eeeea~ = =
| Veleded SLATES DISTRICT JUDGE

Todd & Weld LLP + Attorneys at Law * One Federal Street, Boston, MA 02110 + F: 617.720.2626 « F: 617.227.5777 « www.toddweld.com

 
